Exhibit 99.1 NEWS RELEASE 2010-11 FOR IMMEDIATE RELEASE Contact:Kristine Boyd (713) 688-9600 x135 FRONTIER OIL REPORTS THIRD QUARTER 2010 RESULTS HOUSTON, TEXAS, November 4, 2010 – Frontier Oil Corporation (NYSE: FTO) today announced quarterly net income of $8.3 million, or $0.08 per diluted share, for the quarter ended September 30, 2010, compared to a net loss of $8.8 million, or $0.08 per share, for the quarter ended September 30, 2009.For the nine months ended September 30, 2010, net income totaled $34.2 million, or $0.32 per diluted share, compared to a net loss of $8.7 million, or $0.08 per share, for the comparable period in 2009. Frontier’s light/heavy crude differential averaged $10.39 per barrel in the third quarter of 2010, a substantial improvement from the average $6.33 per barrel in the same period of 2009.The WTI/WTS differential also improved to an average $2.13 per barrel in the third quarter of 2010, from an average $1.62 per barrel in the third quarter of 2009.Frontier’s total charges for the third quarter of 2010 averaged 180,605 barrels per day (“bpd”), up from an average 177,741 bpd in the same period of 2009, due to record throughput at the El Dorado Refinery and despite reduced throughput at the Cheyenne Refinery primarily as a result of the crude unit fire in July 2010. Refined product margins also improved in the third quarter of 2010 relative to the third quarter of 2009 as domestic year-over-year demand improvement continued.Frontier’s gasoline crack spread averaged $10.51 per barrel, up from an average $7.92 per barrel in the third quarter of 2009, while Frontier’s distillate crack spread increased significantly to an average $13.93 per barrel, compared to an average $7.94 per barrel in the same period of 2009. Refinery operating expenses before depreciation decreased to $82.9 million in the third quarter of 2010, from $83.7 million in the same period of 2009.Operating costs in the most recent quarter reflect our continuing efforts to reduce expenses and were achieved despite approximately $6.1 million in fire-related repairs, $1.8 million in accelerated maintenance during the Cheyenne Refinery crude unit outage, and a $1.2 million increase in natural gas and electricity costs relative to the third quarter of 2009.The operating expenses in the comparable period of 2009 included a $6.8 million environmental accrual charge, which was subsequently reduced to an accrual of $2.6 million in the second quarter of 2010. Frontier’s Chairman, President and CEO, Mike Jennings, commented, “The third quarter provided another opportunity for profitable refining with improved crude differentials and healthy product margins.Given these economics, El Dorado achieved record throughput and light oil production and reported a strong result for the quarter.In Cheyenne, the fire-related setback was particularly unfortunate considering the operational and profitability momentum being achieved this year.However, once back online, Cheyenne had a solid finish to the quarter, operating at maximum rates and capturing some of the best crack spreads in the country.” “As a result of the recent widening of the heavy crude oil differential, in the fourth quarter we are fully utilizing the complexity of our refining assets as we increase our heavy crude charges to almost a third of crude capacity,” Jennings continued.“Distillate fundamentals are strong, and crude differentials are stabilizing at more attractive levels due to production growth in Western Canada and the U.S. Midcontinent regions.We are pushing forward with our profitability initiative in Cheyenne, and the LPG recovery project remains on schedule for completion in mid-2011.We are encouraged by the improved market environment and the overall outlook for product demand and crude oil differentials; Frontier is well-positioned to take advantage of these developments,” Jennings concluded. For the three months ended September 30, 2010, Frontier generated $28.6 million in cash flow before changes in working capital and invested $20.5 million in capital expenditures.As of September 30, 2010, Frontier maintained a cash balance of $413.7 million, which exceeded long-term debt by $66.0 million, and had $546.7 million of working capital.In addition, there were no cash borrowings under the Company’s revolving credit facility, and $243.9 million of borrowing base availability for cash borrowings under the $500.0 million revolving credit facility at quarter end. Conference Call A conference call is scheduled for today, November 4, 2010, at 10:00 a.m. central time to discuss the financial results.To access the call, which is open to the public, please dial (800) 447-0521 (international callers (847) 413-3238), passcode 28096897.A recorded replay of the call may be heard through November 18, 2010 by dialing (888) 843-7419 (international callers (630) 652-3042), passcode 28096897.In addition, the real-time conference call and a recorded replay will be available via webcast by registering from the Investor Relations page of our website www.frontieroil.com. Frontier operates a 135,000 bpd refinery located in El Dorado, Kansas, and a 52,000 bpd refinery located in Cheyenne, Wyoming, and markets its refined products principally along the eastern slope of the Rocky Mountains and in other neighboring plains states.Information about the Company may be found on its website www.frontieroil.com. This press release includes “forward-looking statements” as defined by the Securities and Exchange Commission. Such statements are those concerning strategic plans, expectations and objectives for future operations. All statements, other than statements of historical fact, included in this press release that address activities, events or developments that the Company expects, believes or anticipates will or may occur in the future are forward-looking statements.These statements are based on certain assumptions made by the Company based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances. Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the control of the Company.Investors are cautioned that any such statements are not guarantees of future performance and that actual results or developments may differ materially from those projected in the forward-looking statements. FRONTIER OIL CORPORATION Nine Months Ended Three Months Ended September 30, September 30, As Adjusted (1) As Adjusted (1) INCOME STATEMENT DATA ($000s except per share) Revenues $ Raw material, freight and other costs Refining operating expenses, excluding depreciation Selling and general expenses, excluding depreciation Gain on sale of assets (1 ) - - - Operating income before depreciation Depreciation, amortization and accretion Operating income (loss) ) Interest expense and other financing costs Interest and investment income ) Provision (Benefit) for income taxes ) ) ) Net income (loss) $ $ ) $ $ ) Diluted earnings per share of common stock $ $ ) $ $ ) Average shares outstanding (000s) OTHER FINANCIAL DATA ($000s) Adjusted EBITDA (2) $ Cash flow before changes in working capital (3) Working capital changes ) ) Net cash provided (used) by operating activities ) Net cash used in investing activities ) Net cash used in financing activities ) OPERATIONS Consolidated Operations (bpd) Total charges Gasoline yields Diesel yields Total sales Refinery operating margins information ($ per bbl) Refined products revenue $ Raw material, freight and other costs (1) Refinery operating expenses, excluding depreciation Depreciation, amortization and accretion Cheyenne Refinery average laid-in crude oil differential ($ per bbl) (4) $ Cheyenne Refinery average light/heavy crude oil differential ($ per bbl) Average WTI/WTS differential ($ per bbl) El Dorado Refinery average laid-in crude oil differential ($ per bbl) (4) El Dorado Refinery average light/heavy crude oil differential ($ per bbl) BALANCE SHEET DATA ($000s) At September 30, 2010 At December 31, 2009 Cash, including cash equivalents (a) $ $ Working capital Short-term and current debt (b) - - Total long-term debt (c) Shareholders' equity (d) Net debt to book capitalization (b+c-a)/(b+c-a+d) -7.2
